SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 30, 2010 EXPEDITE 5, INC. (Exact name of registrant as specified in Charter) Delaware 000-52869 27-2617472 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 21 Arlington Street London, United Kingdom SW1A 1RN (Address of principal executive offices) +44 20 7491 6414 (Registrant’s telephone number) (Former name or former address, if changed since last report) Copies to: Gary S. Eaton, Esq. Anslow + Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 This current report on Form 8-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).This current report includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations.These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future-tense or conditional constructions (“will,” “may,” “could,” “should,” etc.). Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements.Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this current report.We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation.Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the SEC which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. In this Form 8-K, unless the context otherwise requires: (a) all references to “E5” refers to Expedite 5, Inc., a Delaware corporation. (b) all references to “ZHL” refers to Zattikka Holdings Ltd, a company registered in the British Virgin Islands. (c) all references to “Zattikka” refers to Zattikka Limited a company registered in England & Wales, that becomes a wholly-owned subsidiary of ZHL as part of this reconstruction. (d) all references to “we,’’ ‘‘us,’’ ‘‘our’’ and “the Company” refers collectively to E5 and its subsidiaries ZHL and Zattikka. Item 1.01
